In an action, inter alia, to recover for work, labor and services rendered, plaintiff appeals from a judgment of the Supreme Court, Dutchess County, entered June 4, 1979, which, after a nonjury trial, dismissed the complaint and awarded defendant the principal sum of $16,875 on its counterclaim. Judgment modified, on the facts, by reducing the principal amount of the award in defendant’s favor to $14,215.50. As so modified, judgment affirmed, without costs or disbursements, and action remitted to Trial Term for entry of an appropriate amended judgment. While Trial Term’s admission of certain of defendant’s exhibits as business records may have been error, we conclude that even without consideration of those exhibits the credible evidence clearly established that plaintiff damaged defendant’s rugs in processing them. As to the amount of loss caused thereby, an examination of the testimonial and documentary proof shows that only $14,215.50 of the damages were established. We have reduced the judgment accordingly. Damiani, J. P., Titone, Margett and Martuscello, JJ., concur.